DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The objection to claim 1 (at par. 1-2 of the 10/15/2021 Office action) is withdrawn in light of applicant’s 01/07/2021 amendments.
The rejection of claims 1-8 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, as being indefinite (items A. and B. at par. 3-4 of the 10/15/2021 Office action), is withdrawn in light of applicant’s 01/07/2021 amendments.
The nonstatutory double patenting rejection of claims 1-5 over claims 1-4 of copending Application No. 16/982,338 (at par. 5-7 of the 10/15/2021 Office action), is withdrawn in light of the electronic terminal disclaimer filed January 07, 2022 for the copending 16/982,338 Application, which was filed and approved on January 07, 2022.
The nonstatutory double patenting rejection of claims 6-8 over claims 1-4 of copending Application No. 16/982,338, in view of SUGIYAMA (US 2016/0001244 A1) (at par. 8-11 of the 10/15/2021 Office action), is withdrawn in light of the electronic terminal disclaimer filed January 07, 2022 for the copending 16/982,338 Application, which was filed and approved on January 07, 2022.

Terminal Disclaimer
Applicant’s electronic terminal disclaimer filed January 07, 2022 for copending Application No. 16/982,338 (‘338 Application), approved on January 07, 2022, is acknowledged.





Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is SUGIYAMA (US 2016/0001244 A1, Publ. Jan. 7, 2016; hereinafter, “Sugiyama”; of record).  Sugiyama is directed to 
METHOD OF MAKING OIL-IN-WATER EMULSIFIED COMPOSITION USING CORONA-CORE MICROGEL EMULSIFYING
AGENT
ABSTRACT
The present invention provides a corona-core micro gel emulsifying agent composed of a copolymer obtained by polymerizing polyethylene oxide macromonomers, hydrophobic monomers, and cross-linking monomers under specific conditions as well as an oil-in-water emulsified composition characteristically using said emulsifying agent for emulsification.
The object of the present invention is to provide a new corona-core microgel emulsifying agent to be used to prepare an oil-in-water emulsified composition that manifests superior emulsification stability, stability over time, and low skin irritation, and is free of stickiness at the time of application, manifests dewy freshness, is free of powdery sensation and/or squeakiness, and is superior in durability of fragrance, as well as an oil-in-water emulsified composition emulsified with said emulsifying agent.
Sugiyama, title & abstract.  In this regard, Sugiyama teaches:
[0032]	That is, the present invention provides a corona-core microgel emulsifying agent composed of a copolymer characteristically obtained by polymerizing polyethylene oxide macromonomers of the following formula (1), hydrophobic monomers of the following formula (2), and cross-linking monomers of the following formula (3) under the following conditions (A) and (B).
[0033]	(A) The mole ratio of the feed mole amount of said polyethylene oxide/feed mole amount of the hydrophobic monomers is 1:10-1:250.
[0034]	(B) The feed amount of said cross-linking monomers is 0.1-1.5 wt % relative to the feed amount of said hydrophobic monomers.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[0035]	R1 denotes an alkyl having 1-3 carbon atoms, and n is an integer 8-200.  X denotes H or CH3.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

[0036]	R2 denotes an alkyl having 1-3 carbon atoms, and R3 denotes an alkyl having 1-12 carbon atoms.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

[0037]	R4 and R5 each independently denote an alkyl having 1-3 carbon atoms, and m is a number 0-2.
(Sugiyama, par. [0032]-[0037]), whereby it is noted:.  
Sugiyama’s “Chemical formula 1” relates to “formula (1)” of independent claim 1, and
Sugiyama’s “Chemical formula 2” relates to “formula (2)” of independent claim 1. 
However, Sugiyama’s “Chemical formula 3” is an ethylene glycol dimethacrylate, and therefore, Sugiyama DOES NOT TEACH “formula 3” of independent claim 1, a silicone derivative monomer.  Thus, the core-corona polymer particle of the instant claims is distinguishable from Sugiyama.






Conclusion
Claims 1-8 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611